DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.  
The Applicant argues that the cited references do not disclose or suggest the claim limitations of the independent claims.  In particular, the Applicant argues that US 2015/0015247 to Goodwill et al. (hereinafter Goodwill) does not disclose “a pulsed excitation system arranged proximate to [an] observation region,” as recited in claims 1 and 52.  The Applicant further states that the cited reference merely describes solenoid 1014 in paragraph 151 as generating "a dynamic magnetic field that is superimposed on the static field and can excite magnetic particles in the imaging bore." There is no discussion at all of the field being pulsed. Indeed, there is no discussion of pulsed excitations anywhere in Goodwill (response at page 13). The Office respectfully disagrees. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard.
excitation signal source configured to produce an excitation signal (at para. 0077) and that the excitation signal source may include a radio frequency (RF) excitation signal source that produces an RF excitation signal (at para. 0078). In addition, Goodwill discloses an imaging technique that enables the acquisition of an intrinsic
MPI image and that the technique may include three components: (1) imaging pulse sequence, (2) gridding, and (3) image assembly (at para. 0277).  Goodwill also discloses that there are various pulse sequences possible in MPI, including but not limited to raster, Lissajous, polar-rose, etc., and the path of the FFP may affect the SNR of the resulting image (at para. 0278).  Therefore, Goodwill discloses an excitation signal source and that the excitation can be a pulsed sequence.  
Goodwill further discloses that the magnetic field source may include permanent magnets, electromagnets, superconducting magnets, high-mu materials (e.g., iron), combinations thereof, and the like (at para. 0072).  The ring magnets 1006, 1007 create a static inhomogeneous magnetic gradient field having a field-free region located near the center of imaging bore 1008 and an excitation solenoid 1004 which generates a dynamic magnetic field and which can excite magnetic particles in the imaging bore 1008 (at para. 0151).  Therefore, the combination of the magnets and solenoid constitutes a pulsed excitation system and the bore constitutes an observation region.
Accordingly, given its broadest reasonable interpretation, Goodwill discloses “a pulsed excitation system (at least the magnets and the solenoid) arranged proximate to an observation region (at least imaging bore).”  Therefore, the Applicants arguments with respect to this limitation are not persuasive and the rejection is maintained. 

As noted above, Goodwill discloses a pulsed excitation system in which the excitation signal source may include a radio frequency (RF) excitation signal that produces an RF signal (at para. 0077-0078) and that there are various pulse sequences possible in MPI, including but not limited to raster, Lissajous, polar-rose, etc. (at para. 0278).  Goodwill further discloses that in certain embodiments, the method includes applying an excitation signal to the magnetic particles in the non-saturating magnetic field region to produce a detectable signal from the magnetic particles in the non-saturating magnetic field region.  Applying the excitation signal may include applying two or more excitation signals to the magnetic particles in the non-saturating magnetic field region. For example, the applying may include applying an RF excitation signal to the magnetic particles in the non-saturating magnetic field region. In certain instances, the applying may include applying an intermodulation signal, such as a low frequency intermodulation signal (para. 0154).  In one example, Goodwill discloses applying a pulse sequence (at para. 0279 and Figs. 33(a) and 33(b)).  One of ordinary skill in the art would readily recognize that the various pulse sequences taught by Goodwill include transient portions and substantially constant portions, since the signals, such as the RF signals, are applied for particular periods of time and different frequencies according to the area being scanned.   
Accordingly, given its broadest reasonable interpretation, Goodwill discloses an excitation waveform that includes “a transient portion and a substantially constant portion”   
Finally, the Applicant argues that the Office Action cites a sinusoidal excitation as disclosing the claimed excitation waveform and that a pulsed waveform is fundamentally different from a sinusoidal waveform (response at page 13).  The Office respectfully disagrees.  As noted above, Goodwill discloses “a pulsed excitation system (at least the magnets and the solenoid).” Furthermore, the sinusoidal example noted at para. 0213 of Goodwill is merely an example of the pulse sequences that can be used in the system.  In addition, there is neither a particular definition of a “pulsed waveform” nor is this limitation recited in the claim.        
Accordingly, given its broadest reasonable interpretation, Goodwill discloses a pulsed waveform.   Therefore, the Applicants arguments with respect to this limitation are not persuasive and the rejection is maintained. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The objection to claims 26has been withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The rejection of claims 26 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-10, 13-24, 26-35 and 37-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0015247 to Goodwill et al. (hereinafter Goodwill).
Regarding independent claim 1, Goodwill discloses a pulsed magnetic particle imaging system (at least Fig. 10(a), Magnetic Particle Imaging (MPI), at least para. 0151), comprising:
a magnetic field generating system comprising at least one magnet (at least ring magnet 1006 and 1007), said magnetic field generating system providing a spatially structured magnetic field within an observation region of said magnetic particle imaging system such that said spatially structured magnetic field will have a field-free region (FFR) for an object under observation having a magnetic nanoparticle tracer distribution therein (magnets 1006 and 1007 create a magnetic field having a field-free region (FFR) located near the center of the imaging bore 1008, at least para. 0151);
a pulsed excitation system arranged proximate said observation region (at least solenoid 1014), said pulsed excitation system comprising an electromagnet (not shown, at least para. 0152) and a pulse sequence generator electrically connected to said electromagnet to provide an excitation waveform to said electromagnet (there are various pulse sequences in MPI, at least par. 0278), wherein said electromagnet when provided with said excitation waveform generates an excitation magnetic field within said observation region to induce an excitation signal therefrom by at least one of shifting a location or condition of said FFR (solenoid 1014 generates a magnetic field and excites imaging particles in the imaging bore 1008, at least para. 
a detection system arranged proximate said observation region, said detection system being configured to detect said excitation signal to provide a detection signal (signals from the magnetic particles located in the imaging bore 1008 are received by concentric gradiometer receive coil 1012, at least para. 0151), wherein said excitation waveform comprises a transient portion and a substantially constant portion (at least raster pulse sequence includes a constant portion, e.g., one full pulse, and a transient portion, e.g., a part of a full pulse, at least para. 0279, also sinusoidal excitation, at least para. 0213 and the RD excitation signal at para. 0078).
Goodwill fails to disclose that the pulse excitation system comprises an electromagnet.  
However, the use of electromagnets in pulse excitation systems is well known in the art.  For example, Goodwill discloses that the magnetic field source may include permanent magnets, electromagnets, superconducting magnets, high mu materials (e.g., iron), combinations thereof, and the like (at least para. 0072).  Therefore, Good will teaches or at least suggests a pulse excitation system comprising an electromagnet.  Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the excitation system of Goodwill to comprise an electromagnet, as suggested by Goodwill.  This would have been done to provide the most appropriate means for generating a magnetic field source, as taught by Goodwill at least at para. 0072.
Illustrated below is Fig. 10(a) of Goodwill, marked and annotated for the convenience of the Applicant.


    PNG
    media_image1.png
    846
    920
    media_image1.png
    Greyscale

Regarding claim 2, Goodwill discloses an electromagnetic shield arranged to enclose said observation region therein to electromagnetically isolate said observation region from at least said magnetic field generating system and an environment around said pulsed magnetic particle imaging system (Fig. 10(a), shield 1000).
Regarding claim 3, Goodwill discloses wherein at least a transmission portion of said pulsed excitation system and a reception portion of said detection system are enclosed within 
Regarding claim 4, Goodwill discloses wherein said magnetic field generating system further comprises a passive magnetic field focusing element comprising a soft magnetic material configured into a shape and arranged relative to said at least one magnet so as to focus or form magnetic field lines to a desired shape therein (soft magnet, at least para. 0072).
Regarding claim 5, Goodwill fails to explicitly disclose wherein said detection system is configured to detect said excitation signal substantially only during said substantially constant portion of said excitation waveform to provide said detection signal.  
However, Goodwill discloses that in some cases, since a triangular excitation field would be composed of a sum of odd harmonics, a simple sinusoid that has limited frequency content may be used as the excitation waveform (at least para. 0213 and 0229).  Therefore, the limited frequency could correspond to the substantially constant portion of the excitation form.  Accordingly, Goodwill at least suggests this feature of claim 5. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Goodwill so that the detection system is configured to detect said excitation signal substantially only during said substantially constant portion of said excitation waveform to provide said detection signal, as suggested by Goodwill.  This would have been done to quickly obtain a detection signal.   
Regarding claims 6 and 8, Goodwill fails to disclose wherein said substantially constant portion of said excitation waveform is at least 500 nanoseconds and less than 500 milliseconds and that said transient portion of said excitation waveform has a duration of at least 100 
Regarding claim 7, Goodwill fails to disclose wherein said substantially constant portion of said excitation waveform is constant to within about 10% of a target amplitude of said excitation waveform.  However, obtaining an optimum range within prior art conditions is well known and established in the art.  For example, the Courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955 (see MPEP 2144).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Goodwill so that substantially constant portion of said excitation waveform is constant to within about 10% of a target amplitude of said excitation waveform, as suggested by Goodwill.  This would have been done to quickly obtain a detection signal.  
Regarding claim 9, Goodwill discloses wherein said excitation waveform comprises a magnetization preparation portion (at least exciting the sample, para. 0213) and a readout portion (image reconstruction, at least para. 0229), said magnetization preparation portion comprising at least a fraction of said transient portion and said readout portion comprising at least a fraction of said constant portion (at least para. 0213 and 0229).  

Regarding claims 13 and 14, Goodwill discloses wherein said readout portion is greater than a relaxation time for said magnetic nanoparticle tracer in said FFR (it can be assumed that the data acquisition dwell time per pixel exceeds the relaxation time constant.at least para. 0244 and 0317).  
Regarding claim 15, Goodwill fails to disclose wherein said readout portion is shorter than a relaxation time for said magnetic nanoparticle tracer in said FFR.  However, Goodwill discloses applying time-varying magnetic fields (at least para. 0244) which will have an effect on the relaxation times.  Therefore, Goodwill at least suggests wherein said readout portion is shorter than a relaxation time for said magnetic nanoparticle tracer in said FFR.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Goodwill so that said readout portion is shorter than a relaxation time for said magnetic nanoparticle tracer in said FFR, as suggested by Goodwill.  This would have been done to quickly obtain a detection signal.  
Regarding claims 16, 20, 23 and 24 are merely variations of the disclosure of Goodwill that the path of the FFP through x-space may be considered as a MPI pulse sequence, and there are various pulse sequences possible in MPI, including but not limited to raster, Lissajous, polar-rose, etc., and the path of the FFP may affect the SNR of the resulting image (see at least paragraph 0278).  Accordingly, Goodwill at least suggests the features of claims 16, 20, 23 and 
Regarding claim 17, Goodwill fails to disclose wherein said excitation waveform comprises a plurality of constant portions, wherein said excitation waveform comprises a plurality of magnetization preparation portions and a plurality of readout portions such that each magnetization preparation portion of said plurality of magnetization preparation portions comprises at least one transient portion of at least one of said plurality of pulses, and such that each said readout portion of said plurality of readout portions comprises at least a fraction of at least one constant portion of said plurality of constant portions.
However, Goodwill discloses that a MPI system excites the sample with a triangular excitation waveform, in some cases, since a triangular excitation field would be composed of a sum of odd harmonics, a simple sinusoid that has limited frequency content may be used as the excitation waveform (see paragraph 213, 228).  That is, Goodwill at least suggests the features of claim 17.  Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Goodwill as noted in claims 16, 20, 23 and 24.  This would have been done to provide a plurality of different scans at different times in order to obtain a desired image.
Regarding claims 18 and 19, Goodwill discloses wherein said FFR is a field-free line defining a longitudinal direction and said excitation waveform is at least partially applied in said longitudinal direction of said field-free line so as to change a condition of said field-free line by 
Regarding claims 21 and 22, Goodwill discloses wherein said pulse sequence generator is configured to provide an excitation waveform comprising a plurality of pulses separated by inter-pulse portions (at least para. 0278).  Goodwill fails to disclose wherein each pulse of said plurality of pulses comprises a transient portion and wherein each pulse of said plurality of pulses has a substantially constant portion between transient portions.  
However, Goodwill discloses that there are various pulse sequences possible in MPI, including but not limited to raster, Lissajous, polar-rose, etc., and the path of the FFP may affect the SNR of the resulting image (at least para. 0278). That is, Goodwill at least suggests the features of claims 21 and 22.  Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Goodwill as noted in claims 21 and 22.  This would have been done to provide a plurality of different scans at different times in order to obtain a desired image.

Regarding claim 28, Goodwill discloses wherein said pulsed excitation system comprises a resonant switcher circuit (the H0bridge may be used as a resonance switcher, at least para. 0094).  
Regarding claim 29, Goodwill discloses wherein said detection system comprises gain control circuitry to amplify portions of said detection signal that have less feedthrough contamination relative to portions of said detection signal that have more feedthrough contamination (the amplifier noise may be minimized when the receiver coil is noise matched to the preamplifier. In some cases, noise matching may be optimized by minimizing the ratio of output noise to input noise, i.e., the noise gain ratio. at least para. 0114). 
Regarding claim 30, Goodwill discloses a signal processor configured to communicate with said detection system to receive detection signals therefrom, wherein said signal processor is further configured to generate an imaging signal for rendering an image corresponding to regions of said object under observation traversed by said FFR (the signal processor may be configured to convert the signal detected by the receiver into an image of the magnetic particles in the sample, at least para. 0120).  
Regarding claim 32, Goodwill discloses a mechanical assembly operatively connected to at least one of said object holder or said magnetic field generating system to at least one of translate or rotate a relative position of said FFR (at least Fig. 10(A) and para. 0151-0154).  

Regarding claim 35, Goodwill discloses wherein said magnetic field generating system is dynamically configurable (at least para. 0314, 0328).
Regarding claim 37, Goodwill discloses a signal processing and image rendering system configured to be in communication with said detection system to receive said detection signal, 9Application No. Not Yet AssignedDocket No.: 130996.434015 wherein said signal processing and image rendering system is configured to process said detection signal and render an image corresponding to portions of said object under observation containing said magnetic nanoparticle tracer and that was addressed by said FFR (imaging hardware, at least para. 0320).  
Regarding claims 38-42, Goodwill fails to explicitly disclose wherein said signal processing and image rendering system is configured to process said detection signal and render said image with a spatial resolution of at least 1.5 mm, wherein said signal processing and image rendering system is configured to process said detection signal and render said 
However, Goodwill discloses achieving various resolutions including a resolution of 1.6mm (at least para. 0072 and 0269).  Therefore, Goodwill suggests the features of claims 38-42.  Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the system taught by Goodwill to achieve the various features of claims 38-42, as suggested by Goodwill.  This would have been done to render an image consistent with specific requirements.
Regarding independent claim 43, Goodwill discloses a method of imaging an object using a magnetic nanoparticle tracer (Fig. 10(a) and at least para. 0151), comprising:
providing said object with said magnetic nanoparticle tracer (magnetic particles useful in the practice of certain embodiments of the present disclosure are magnetic (e.g., ferromagnetic) colloidal materials and particles, at least para. 0144);
applying a spatially structured magnetic field that has an FFR such that said FFR and surrounding regions of said spatially structured magnetic field intercept said object under  create a static inhomogeneous magnetic gradient field having a field-free region located near the center of imaging bore 1008, at least 0151 and 0152);
exciting a portion of said magnetic nanoparticle tracer by at least one of changing a property of said FFR or a position of said FFR (as such, in certain embodiments, the method includes applying an excitation signal to the magnetic particles in the non-saturating magnetic field region to produce a detectable signal from the magnetic particles in the non-saturating magnetic field region, at least 0151 and 0154);
detecting changes in magnetization of said magnetic nanoparticle tracer resulting from said exciting while said property of said FFR and said position of said FFR are substantially constant to obtain a detection signal (at least 0152);
repeating said exciting and detecting for a plurality of different locations of said FFR within said object to obtain a plurality of detection signals (applying the excitation signal may include applying two or more excitation signals to the magnetic particles in the non-saturating magnetic field region, at least para. 0154); and
processing said plurality of detections signals to render an image of a region of said object (methods of the present disclosure further include analyzing the signal to produce an image of the magnetic particles in the sample, at least para. 0157). 
Goodwill fails to disclose changing a property of said FFR or a position of said FFR.
However, Goodwill discloses applying an RF excitation signal to the magnetic particles in the non-saturating magnetic field region (at least para. 0154).  Therefore, Goodwill at least suggests changing a property of said FFR or a position of said FFR.  

Regarding claims 44-46, Goodwill discloses administering said magnetic nanoparticle tracer to said object under observation (at least para. 0177).  Goodwill fails to disclose wherein said magnetic nanoparticle tracer administered comprises magnetic nanoparticles that have an ensemble average diameter of at least 10 nm and less than 100 nm, as recited in claim 44 and wherein said magnetic nanoparticles of said magnetic nanoparticle tracer are at least 25 nm and less than 50 nm, as recited in claim 45, wherein said magnetic nanoparticles of said magnetic nanoparticle tracer are uniform to within a variance of 5 nm, as recited in claim 46.
However, as noted above, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144). That is, Goodwill suggests wherein said magnetic nanoparticle tracer administered comprises magnetic nanoparticles that have an ensemble average diameter of at least 10 nm and less than 100 nm and wherein said magnetic nanoparticles of said magnetic nanoparticle tracer are at least 25 nm and less than 50 nm, and wherein said magnetic nanoparticles of said magnetic nanoparticle tracer are uniform to within a variance of 5 nm.
  Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Goodwill so that the magnetic nanoparticle tracer administered comprises magnetic nanoparticles that have an ensemble 
Regarding claim 47-49, these claims are rejected under the same grounds as claims 6-8 noted above since they recite similar features. 
Regarding claim 50, Goodwill discloses wherein said processing said plurality of detections signals to render said image of said region of said object renders at least one of a magnetic particle density image, or a magnetic relaxation dynamic parameter image (at least para. 0183).
Regarding claim 51, Goodwill discloses wherein said processing said plurality of detections signals to render said image of said region of said object renders a local viscosity (at least para. 0183).  
Regarding independent claim 52, Goodwill discloses a device for use with or as a part of a pulsed magnetic particle imaging system, comprising:
a pulsed excitation system arranged proximate a sample observation region, said pulsed excitation system comprising an electromagnet and a pulse sequence generator electrically connected to said electromagnet to provide an excitation waveform to said electromagnet, wherein said electromagnet provides a magnetic field within said sample observation region to generate an excitation signal from a sample when held by said sample holder in said sample observation region; and 

Regarding claim 53, Goodwill discloses wherein said pulsed excitation system and said detection system are part of a modular structure (at least Fig. 10(A).  Goodwill fails to disclose that the system is adapted to convert a non-pulsed MPI system into a pulsed MPI system.
However, converting non-pulsed MPI systems into pulsed MPI systems is well within the skill of one of ordinary art since these are the typical systems used in MPI imaging.  Furthermore, Goodwill discloses that there are various sequences possible in MPI, including but not limited to raster, Lissajous, polar-rose, etc., and the path of the FFP may affect the SNR of the resulting image (at least para. 0278).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have adapted the system taught by Goodwill so that the system is adapted to convert a non-pulsed MPI system into a pulsed MPI system.  This would have been done to obtain an appropriate image of the sample disposed within the system.  
Regarding claim 54, Goodwill discloses a signal processor configure to communicate with said detection system to receive and process said detection signal (Fig. 10(A), signal processor, at least para. 120).
Regarding claim 55, Goodwill discloses wherein said signal processor is further configured to process said detection signal to determine a magnetization relaxation time for magnetic particles within said sample (Fig. 10(A), signal processor, at least para. 120).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858